Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.340 Filed 03/16/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MICHAEL DOSS,

                     Plaintiff,                     Case No. 20-10266

 v.                                                 Paul D. Borman
                                                    United States District Judge
 MICHIGAN DEPARTMENT OF
 CORRECTIONS and FRANK                              R. Steven Whalen
 SAWYER, in his individual capacity,                United States Magistrate Judge

                Defendants.
 _________________________________/

    OPINION AND ORDER GRANTING PLAINTIFF’S (PARTIALLY
  UNOPPOSED) MOTION FOR VOLUNTARY DISMISSAL OF COUNTS
    IV, V, VI OF HIS FIRST AMENDED COMPLAINT (ECF NO. 24)

      This is an employment discrimination case arising out of Plaintiff Michael

Doss’s employment with Defendant Michigan Department of Corrections

(“MDOC”) as a correctional officer for the past 12 years. Now before the Court is

Plaintiff’s (Partially Unopposed) Motion for Voluntary Dismissal of Counts IV, V

and VI of his First Amended Complaint Pursuant to Fed. R. Civ. P. 21 & 41(2) (ECF

No. 24). Defendant MDOC opposes the motion, but Defendant Frank Sawyer does

not. Plaintiff’s motion is fully briefed. The Court does not believe oral argument will

aid in its disposition of the motion; therefore, it is dispensing with oral argument

                                          1
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.341 Filed 03/16/21 Page 2 of 16




pursuant to Eastern District of Michigan Local Rule 7.1(f)(2). For the reasons set

forth below, the Court GRANTS Plaintiff’s motion.

               I. FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff Michael Doss is employed by Defendant MDOC as a correctional

officer in MDOC’s Parnall Correctional Facility. Plaintiff claims that he has been

subjected to a hostile work environment and disparate treatment based on his race

and/or color and retaliated against for engaging in protected activity since December

2017.

        On November 7, 2019, Plaintiff filed a complaint in the Wayne County Circuit

Court, asserting claims against Defendant MDOC for violations of the Michigan

Elliott-Larsen Civil Rights Act (“ELCRA”) (Counts I-III) and for violations of Title

VII of the federal Civil Rights Act of 1964 (Counts IV-V), and against Defendant

Sawyer for violation of the Equal Protection Clause of the United States Constitution

(Count VI). (See ECF No. 1, State Court Complaint, PgID 7-28.)

        Defendants removed the case to this Court on February 3, 2020, based on

federal question jurisdiction. (ECF No. 1, Notice of Removal.) On February 13,

2020, Plaintiff filed an Amended Complaint (as ordered by the Court), in the correct

font size, but with the same counts and parties as the original Complaint. (ECF No.

6, First Amended Complaint (“FAC”).)

                                          2
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.342 Filed 03/16/21 Page 3 of 16




      The parties conducted discovery, including exchanging written discovery and

taking a number of depositions. Fact discovery closed on December 18, 2020 (ECF

No. 21), and the dispositive motion deadline, previously set for March 22, 2021, has

been adjourned without date. (1/13/21 docket entry.) In addition, the settlement

conference before Magistrate Judge R. Steven Whalen, scheduled for February 8,

2021, was cancelled on February 3, 2021, to be reset at a later date.

      On October 28, 2020, Plaintiff filed a motion for voluntary dismissal of

Counts IV, V, and VI of his First Amended Complaint pursuant to Fed. R. Civ. P.

21 & 41(a)(2). (ECF No. 24, Pl.’s Mot.) Plaintiff indicated that Defendant Sawyer

does not oppose dismissal of Count VI against him, but that Defendant MDOC

would not agree to dismissal without prejudice of Counts IV and V against it. (Id.)

      On November 10, 2020, Defendant MDOC filed a response opposing

Plaintiff’s motion, arguing it will suffer “plain legal prejudice” if the Court dismisses

Counts IV and V of the FAC without prejudice. (ECF No. 26, Def.’s Resp.) MDOC

requested that if the Court were to grant Plaintiff’s motion, that it dismiss the claims

with prejudice, award MDOC costs and fees, and retain jurisdiction of Plaintiff’s

remaining state law claims. (Id.)

      Plaintiff filed a reply brief on November 12, 2020. (ECF No. 27, Pl.’s Reply.)

Plaintiff argues that Defendant MDOC will not be plainly prejudiced by dismissal

                                           3
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.343 Filed 03/16/21 Page 4 of 16




of the federal claims, arguing in part that he “has offered Defendant a covenant not

to sue on the federal claims, so that they could never be brought again without

effecting [sic] Plaintiff’s state law claims,” but that “Defendant refused.” (Id. PgID

264.)

        On January 29, 2021, the Court ordered Defendant MDOC to file a

supplemental brief “addressing Plaintiff’s offer of a covenant to dismiss and not sue

on the federal claims, and Defendant’s response to that offer.” (ECF No. 28, Order.)

Defendant MDOC filed its supplemental brief on February 5, 2021, explaining that

it declined Plaintiff’s stipulation and covenant-not-to-sue offer because (1)

Plaintiff’s motion does not address the merits of the Title VII claims but rather seeks

a more favorable venue for Plaintiff’s claims in state court, and (2) granting

Plaintiff’s motion would “trigger another motion to remand the remaining claims to

state court – creating more costs and attorney time to MDOC.” (Id.)

                               II. LEGAL STANDARD

        Plaintiff moves to dismiss Counts IV, V and VI of his First Amended

Complaint pursuant to Fed. R. Civ. P. 21 & 41(a)(2). (ECF No. 24, Pl.’s Mot.)

However, Plaintiff’s reliance on these two rules is misplaced.

        A notice of dismissal or request to dismiss under Rule 41 is confined to

dismissal of an “action,” meaning Rule 41 can only be used to dismiss all claims

                                          4
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.344 Filed 03/16/21 Page 5 of 16




against all defendants, not individual claims or parties. See Letherer v. Alger Grp.,

LLC, 328 F.3d 262, 266 (6th Cir. 2003) (quoting Philip Carey Mfg. Co. v. Taylor,

286 F.2d 782, 785 (6th Cir. 1961)) (“Rule 41(a)(1) provides for the voluntary

dismissal of an ‘action’ not a ‘claim’; the word ‘action’ as used in the Rules denotes

the entire controversy, whereas ‘claim’ refers to what has traditionally been termed

a ‘cause of action.’”), overruled on other grounds by Blackburn v. Oaktree Capital

Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008). Rule 21 is the proper vehicle for the

dismissal of individual parties from the action, providing that “on motion or on its

own, the court may at any time, on just terms, add or drop a party. The court may

also sever any claim against any party.” Fed. R. Civ. P. 21; see AmSouth v. Dale,

386 F.3d 763, 778 (6th Cir. 2004) (dismissal of fewer than all parties, rather than of

an entire action, is more proper pursuant to Rule 21); Philip Carey, 286 F.2d at 785

(“Rule 21 provides that ‘Parties may be dropped or added by order of the court on

motion …’ and we think that this rule is the one under which any action to eliminate

… a party should be taken.”).

      As early as its decision in Management Investors v. United Mine Workers of

America, 610 F.2d 384 (6th Cir. 1979), the Sixth Circuit Court of Appeals, citing to

5 Moore’s Federal Practice, ¶ 41.06-1, at 41-92-93, noted that the use of a notice of

voluntary dismissal to eliminate some, but not all claims, from a case “is more

                                          5
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.345 Filed 03/16/21 Page 6 of 16




properly viewed as a Rule 15 amendment to the complaint.” Management Investors,

610 F.2d at 394 n.22. This Court, and other courts in this Circuit, have cited

Management Investors for the proposition that where a plaintiff seeks to dismiss one

count of his multi-count complaint, the Court should consider it as a motion to amend

the complaint to delete the specified claims. See Soulliere v. Berger, No. 13-12028,

2013 WL 12182018, at *2 (E.D. Mich. Oct. 17, 2013) (Borman, J.) (stating that an

amendment under Rule 15, not a dismissal under Rule 41, is the appropriate way to

dispose of fewer than all claims in an action); see also Baker v. City of Detroit, 217

F. App’x 491, 496-97 (6th Cir. 2007) (“Rule 41 does not speak to dismissal of

claims, and an amendment pursuant to Rule 15 is the appropriate way to dispose of

fewer than all claims against a defendant. However, it is not unusual for motions

styled as Rule 41 motions or motions to dismiss to be construed as Rule 15 motions

for leave to amend.”) (internal citation omitted, emphasis in original); American

Trim, L.L.C. v. Oracle Corp., 383 F.3d 462, 465 (6th Cir. 2004) (noting that, after

the plaintiff requested voluntary dismissal of certain claims under Rule 41(a)(2),

“[t]he district court granted this motion after construing it as a motion for leave to

amend the complaint by deleting the … claims”); Williams v. Wayne Cnty., No. 09-

14328, 2011 WL 479959, at *6 (E.D. Mich. Feb. 4, 2011) (considering plaintiff’s



                                          6
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.346 Filed 03/16/21 Page 7 of 16




request to dismiss one count of their multi-count complaint as a motion to amend the

complaint to delete the specified claims).

      Fed. R. Civ. P 15(a) governs motion to amend. Under Rule 15(a), after the

defendant has filed a responsive pleading, a plaintiff may only amend its complaint

by leave of court or with the written consent of the defendant. Fed. R. Civ. P. 15(a).

A motion to amend is freely granted, in the absence of bad faith, undue delay, or

undue prejudice to the defending party. Foman v. Davis, 371 U.S. 178, 183 (1962).

In determining whether to permit amendment, the Court should consider the

following factors: undue delay in filing, lack of notice to the opposing party, bad

faith by the moving party, repeated failure to cure deficiencies by previous

amendments, undue prejudice to the opposing party, and futility of amendment.

InterRoyal Corp. v. Sponseller, 889 F.2d 108, 112 (6th Cir. 1989).

                                  III.    ANALYSIS

      A.     Plaintiff’s Motion is Construed as a Rule 15(a) Motion for Leave to
             Amend the FAC

      Plaintiff moves to dismiss certain claims pursuant to Fed. R. Civ. P. 21 and

41(a)(2). Because Rule 21 governs dismissal of parties, and Rule 41(a)(2) speaks to

the dismissal of an action rather than a claim, and Plaintiff is seeking dismissal of

fewer than all of his claims, the Court will construe this motion as a motion for leave


                                             7
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.347 Filed 03/16/21 Page 8 of 16




to amend the FAC under Rule 15(a). See Management Investors, 610 F.2d at 394

n.22.

        B.    Count VI Against Defendant Sawyer is Dismissed Without
              Prejudice

        Plaintiff seeks to dismiss Count VI of his FAC, which alleges a violation of

the Equal Protection Clause under the Fourteenth Amendment of the United States

Constitution pursuant to 42 U.S.C. § 1983, and which is asserted against Defendant

Sawyer only. (FAC Count VI, ¶¶ 122-33, PgID 88-90.) Plaintiff states in his motion

that “[c]ounsel for Defendant Sawyer agrees to the relief requested by Plaintiff.”

(Pl.’s Mot. ¶ 7, PgID 188-89.) Defendant Sawyer has not opposed Plaintiff’s motion.

Accordingly, the Court GRANTS Plaintiff’s motion as to Count VI of Plaintiff’s

FAC, and DISMISSES Count VI against Defendant Sawyer without prejudice.

        C.    Counts IV and V Against Defendant MDOC are Dismissed
              Without Prejudice

        Plaintiff also seeks to dismiss Counts IV and V of his FAC against Defendant

MDOC, which allege violations of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2, for hostile work environment and disparate treatment. (FAC

Counts IV, V, ¶¶ 95-121, PgID 83-88.) Plaintiff explains that he “does not wish to

go forward with the claims arising under Title VII” because “[a]lthough Plaintiff is

the one who originally filed this matter, upon further reflection and upon analyzing

                                          8
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.348 Filed 03/16/21 Page 9 of 16




all of the applicable discovery, for judicial economy purposes in the case he

ultimately chose to not pursue his federal claims,” and “[a]fter considering the

efforts and [sic] required to pursue six separate claims, Plaintiff no longer wants to

go forward with all of them.” (Pl.’s Mot. PgID 191-92.) Plaintiff contends that

“[t]here is no prejudice to Defendant [MDOC] because all of the claims that are

being dismissed [are] duplicative of the Elliott Larsen Civil Rights Act claims” in

Counts I through III. (Id. PgID 192.)

      Defendant MDOC opposes Plaintiff’s motion, contending that it would

“suffer some plain legal prejudice as a result” of a dismissal without prejudice of the

federal claims. (Def.’s Resp.)1 MDOC argues that it would be prejudiced by the

dismissal of the Title VII claims because it has expended a great legal effort and

expense throughout discovery and in preparation for trial, including sending and

responding to discovery, taking and defending depositions, and arranging for

Plaintiff’s Independent Medical Examination. (Def.’s Resp. at pp. 4-5, PgID 201-



1
  Although Defendant MDOC argues that Plaintiff’s motion should be denied based
on Fed. R. Civ. P. 41 caselaw, similar factors are considered under Rules 15 and 41.
Compare Foman, 371 U.S. at 183 (stating that a motion to amend is freely granted,
in the absence of bad faith, undue delay, or undue prejudice to the defending party)
with Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. 1994) (to avoid dismissal
of an action under Rule 41(a)(2), a defendant must show “plain legal prejudice as a
result,” including excessive delay, insufficient explanation for need to take
dismissal, and defendant’s effort and expense).
                                          9
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.349 Filed 03/16/21 Page 10 of 16




 02.) MDOC also claims that Plaintiff has engaged in excessive delay and a lack of

 diligence in prosecuting this action, waiting over nine months before moving to

 dismiss the claims, shortly before the discovery cutoff, and after the parties have

 engaged in lengthy discovery on the claims Plaintiff now seeks to dismiss. (Id. at pp.

 6-7, PgID 203-04.)

       Plaintiff points out in his Reply brief that Defendant MDOC admits that

 “Plaintiff’s state law claims mirror Counts IV and V [the federal claims Plaintiff

 seeks to dismiss]; and their proofs are nearly identical.” (Pl.’s Reply, PgID 262,

 citing Def.’s Resp. at p. 8, PgID 205.) Plaintiff agrees with Defendant MDOC that

 the factual bases for both the federal employment discrimination claims and the state

 employment discrimination claims are the same, and thus the fact that MDOC

 counsel spent significant time on this case is irrelevant because it would have had to

 spend that time anyway defending the state law claims. (Pl.’s Reply, PgID 262.)

 Plaintiff also asserts that he has diligently pursued this action, in that he has sent and

 received voluminous written discovery and taken six depositions. (Id. PgID 263.)

       The Court agrees that because the factual bases and proofs for the Michigan

 ELCRA claims and the federal Title VII claims are admittedly “nearly identical,”




                                            10
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.350 Filed 03/16/21 Page 11 of 16




 Defendant will not be prejudiced by the dismissal of the federal claims.2 In addition,

 while discovery has recently closed, no dispositive motions have been filed.3

 Plaintiff’s “delay” in seeking to dismiss the Title VII claims until almost nine months

 after this case was removed to this Court, and close to the close of discovery, is a

 consideration. However, the Court finds such delay not an issue precluding

 Plaintiff’s motion because, as discussed above, the factual bases for the state and

 federal employment claims are the same, and thus Defendant has not been forced to

 expend more time or effort than it otherwise would have defending the state law

 claims.

       MDOC also argues that Plaintiff has failed to justify the need to take a

 dismissal “because these federal claims duplicate Plaintiff’s state law claims (Counts

 I and II)” and that “Plaintiff’s state law claims mirror Counts IV and V; and their

 proofs are nearly identical.” (Id. at pp. 7-8, PgID 204-05.) However, Plaintiff states

 that, for judicial economy purposes, he does not wish to pursue six separate claims


 2
   The cases Defendant cites in its Response in support of its arguments are
 distinguishable because those cases involve dismissals under Rule 41 of the entire
 action, not of individual claims. (See Def.’s Resp. at pp. 5-11, PgID 202-08.)
 3
   Defendant MDOC contends that it “has begun drafting its motion for summary
 judgment in this matter and plans to file it after the discovery cutoff date.” (Def.’s
 Resp. at p. 10, PgID 207.) Discovery closed on December 18, 2020 (ECF No. 21),
 but Defendant has not filed a motion for summary judgment. In fact, the dispositive
 motion deadline that initially was set for March 22, 2021 has been adjourned without
 date. This factor does not weigh against granting Plaintiff’s motion.
                                            11
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.351 Filed 03/16/21 Page 12 of 16




 (Pl.’s Mot., PgID 191-92), and he contends that he seeks dismissal of the federal

 claims because “Michigan courts have taken a more expansive view of ELCRA and

 the remedies available to a person under Michigan law compare to Title VII.” (Id.

 PgID 262-63.) The Court finds this sufficient justification for dismissal of the

 “duplicative” federal claims, and that Plaintiff should not be “forced” to pursue

 claims he wishes to abandon. As another court in this district found under similar

 facts:

          Moreover, although it is true that Plaintiffs’ federal ADA claims and
          state-law claims under the PWDCRA rest upon essentially the same
          facts and are governed by similar legal standards, the Court cannot
          accept Defendants’ suggestion that it would be “unfair” to them if
          Plaintiffs were permitted to pursue their claims under only one of these
          two statutes, while abandoning a second available avenue of recovery
          in an effort to return to a preferred state forum. Certainly, Defendants
          have failed to indicate how they are in a significantly different or worse
          position than if Plaintiffs had elected never to assert a federal ADA
          claim in the first instance.
 Watz v. Wal-Mart Stores East, LP, No. 12-15245, 2013 WL 1506847, at *4 (E.D.

 Mich. Apr. 12, 2013).

          Defendant MDOC requests that if the Court decides to grant Plaintiff’s

 motion, that it “impose conditions on the dismissal,” including “dismissing the

 federal claims with prejudice.” (Def.’s Resp. at p. 11, PgID 208.) Plaintiff argues

 that he cannot agree to dismiss his federal claims with prejudice because that could


                                             12
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.352 Filed 03/16/21 Page 13 of 16




 collaterally estop his state law claims. (Pl.’s Reply, PgID 264.) Plaintiff states,

 however, that he “has offered Defendant a covenant not to sue on the federal claims,

 so that they could never be brought again without effecting [sic] Plaintiff’s state law

 claims. But Defendant refused.” (Pl.’s Reply PgID 264.)

       In its supplemental brief, MDOC explains that it denied Plaintiff’s stipulation

 and covenant-not-to-sue offer because Plaintiff’s motion does not address the merits

 of the Title VII claims and instead seeks a more favorable venue for Plaintiff’s

 claims in state court, and that granting Plaintiff’s motion “would trigger another

 motion to remand the remaining claims to state court – creating more costs and

 attorney time to MDOC.” (Def.’s Supp. Brief at p. 1, PgID 334.) MDOC argues that

 granting Plaintiff’s motion would “deny defendant a federal forum.” (Def.’s Resp.

 at pp. 10-11, PgID 207-08.) (Def.’s Supp. Brief at p. 1, PgID 334 (contending that

 Plaintiff is just seeking “a more favorable venue for [his] claims in state court.”).)

       Plaintiff did not squarely address this issue in his Reply brief, other than to

 point out that he originally filed this action in Wayne County Circuit Court, and it

 was Defendant MDOC who removed this matter to federal court. The Court notes

 that although Plaintiff has not filed a motion to remand, it does appear that Plaintiff’s

 actions arguably suggest “forum-shopping,” as he states in his Reply brief that



                                            13
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.353 Filed 03/16/21 Page 14 of 16




 “Defendant cites no authority allowing this Court to retain jurisdiction as a

 ‘condition’ of dismissing the federal claims.” (Pl.’s Reply, PgID 264.)

       While the Court does not condone “forum shopping,” Plaintiff’s motion to

 dismiss his federal claims will not be denied on this basis alone. Plaintiff has not

 sought to remand this action in this motion. In any event, the Court notes that “[t]he

 existence of subject matter jurisdiction is determined by examining the complaint as

 it existed at the time of removal,” Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195,

 210 (6th Cir. 2004), and the dismissal of the federal claims does not divest this Court

 of subject matter jurisdiction over Plaintiff’s remaining state law claims, and thus

 does not divest Defendant of this federal forum. See Rockwell Int’l Corp. v. United

 States, 549 U.S. 457, 473-74 & n.6 (2007). Rather, upon Plaintiff’s election to

 dismiss his federal claims, it is left to this Court’s discretion whether to exercise

 supplemental jurisdiction over Plaintiff’s state law claims, or whether to instead

 decline to exercise this jurisdiction and remand this case to state court. See Harper,

 392 F.3d at 210-12 (holding that the district court did not abuse its discretion in

 retaining supplemental jurisdiction over plaintiff’s state law claims after he filed an

 amended complaint which abandoned his federal claim); Taylor v. First of Am.

 Bank-Wayne, 973 F.2d 1284, 1288 (6th Cir. 1992) (holding that “the interest of

 judicial economy and fairness both favored the district court’s retention of

                                           14
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.354 Filed 03/16/21 Page 15 of 16




 [supplemental] jurisdiction” over state law claims); Stroud v. Bank of America, N.A.,

 No. 13-10334, 2013 WL 3043219, at *3 (June 17, 2013) (“Because this Court had

 original jurisdiction over the instant action at the time Plaintiff’s Complaint was

 removed pursuant to 28 U.S.C. § 1331, the Court elects to exercise supplemental

 jurisdiction over Plaintiff’s state law claims pursuant to the authority granted by 28

 U.S.C. § 1367(a).”).

       Considering all of the factors discussed above, the Court finds that Plaintiff

 should be permitted to amend his First Amended Complaint to dismiss Counts IV,

 V and VI without prejudice. At the same time, the Court will continue jurisdiction

 over Plaintiff’s remaining state law claim.

                                 IV.    CONCLUSION

       For the reasons set forth above, the Court construes Plaintiff’s motion as a

 motion to amend the First Amended Complaint pursuant to Fed. R. Civ. P. 15,

 GRANTS that motion (ECF No. 24), and DISMISSES WITHOUT PREJUDICE

 Counts IV, V, VI of the First Amended Complaint.

       Plaintiff is ORDERED to file an amended complaint against Defendant

 MDOC, containing Counts I, II and III, in compliance with this Opinion and Order.




                                          15
Case 2:20-cv-10266-PDB-RSW ECF No. 30, PageID.355 Filed 03/16/21 Page 16 of 16




       The parties are FURTHER ORDERED to immediately contact Magistrate

 Judge R. Steven Whalen to re-schedule a settlement conference.

 IT IS SO ORDERED.

                                             s/Paul D. Borman
 Dated: March 16, 2021                       Paul D. Borman
                                             United States District Judge




                                        16
